OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on January 14, 1988 and maintained an office in Buffalo. The Grievance Committee filed a petition charging him with four counts of misconduct. In his answer respondent *98denied material allegations of the petition, and a Referee was appointed to make findings of fact. The Referee submitted his report, which both petitioner and respondent move to confirm in part and disaffirm in part.
We disaffirm the Referee’s finding, made in connection with the first charge, that respondent’s father told one of the clients that he was expected to comply with the terms of a settlement agreement. We also disaffirm the finding made with respect to the third charge that, other than making one telephone call to his client, respondent failed to communicate with the client from the time he was retained in October 1992 and find that, in addition to the telephone call, respondent wrote one letter. Otherwise, we confirm the findings of fact contained in the Referee’s report and conclude that respondent failed to communicate with his clients and otherwise neglected civil and criminal matters entrusted to him, and failed to avoid prejudice to a client when he withdrew as the client’s attorney.
We conclude that respondent has violated the following Disciplinary Rules of the Code of Professional Responsibility, effective September 1, 1990: DR 2-110 (A) (2) (22 NYCRR 1200.15 [a] [2])—failing to avoid prejudice to the rights of a client upon withdrawal from employment, and DR 6-101 (A) (3) (22 NYCRR 1200.30 [a] [3])—neglecting a legal matter entrusted to him.
We have considered the matters in mitigation submitted by respondent and conclude that he should be censured.
Pine, J. P., Lawton, Balio, Davis and Boehm, JJ., concur.
Order of censure entered.